Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 1 of 12 PageID 709




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


   TIMOTHY WILLIAMS,

              Petitioner,

   v.                                                    Case No. 3:18-cv-859-TJC-JBT

   SECRETARY, FLORIDA
   DEPARTMENT OF CORRECTIONS,
   et al.,

           Respondents.
   ________________________________

                                           ORDER
   I.    Status

         Petitioner, Timothy Williams, an inmate of the Florida penal system,

   initiated this action, with help from counsel,1 by filing a Petition Under 28

   U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody. Doc. 1.

   He also filed a memorandum of law supporting the Petition. Doc. 2. Petitioner

   challenges a state court (Duval County, Florida) judgment of conviction for

   which he is serving a twenty-five-year term of incarceration. Doc. 1.

   Respondents argue that the Petition is untimely filed and request dismissal of




         1   Rachael E. Reese, Esquire, is representing Petitioner in this action.
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 2 of 12 PageID 710




   this case with prejudice. See Doc. 10 (Resp.).2 Petitioner replied. See Doc. 13.

   This case is ripe for review.

   II.   One-Year Limitations Period

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

   amended 28 U.S.C. § 2244 by adding the following subsection:

                    (d)(1) A 1-year period of limitation shall apply to
                    an application for a writ of habeas corpus by a
                    person in custody pursuant to the judgment of a
                    State court. The limitation period shall run
                    from the latest of--

                          (A) the date on which the judgment
                          became final by the conclusion of
                          direct review or the expiration of
                          the time for seeking such review;

                          (B) the date on which the
                          impediment to filing an application
                          created by State action in violation
                          of the Constitution or laws of the
                          United States is removed, if the
                          applicant was prevented from filing
                          by such State action;

                          (C) the date on which the
                          constitutional right asserted was
                          initially recognized by the Supreme
                          Court, if the right has been newly
                          recognized by the Supreme Court
                          and made retroactively applicable
                          to cases on collateral review; or

         2 Attached to the Response are several exhibits. The Court cites the exhibits as
   “Resp. Ex.”

                                             2
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 3 of 12 PageID 711




                          (D) the date on which the factual
                          predicate of the claim or claims
                          presented     could  have    been
                          discovered through the exercise of
                          due diligence.

                     (2) The time during which a properly filed
                     application for State post-conviction or other
                     collateral review with respect to the pertinent
                     judgment or claim is pending shall not be
                     counted toward any period of limitation under
                     this subsection.

   28 U.S.C. § 2244(d).

   III.   Analysis

          On June 3, 2010, Petitioner entered an open plea of guilty to two counts

   of attempted second degree murder. Resp. Ex. B. Michael Bossen, Esquire,

   represented Petitioner when he entered his plea. See State v. Williams, No. 16-

   2008-CF-18083 (Fla. 4th Cir. Ct.). In October 2011, on the day Petitioner was

   set to be sentenced, Petitioner provided Bossen with a pro se motion to

   withdraw his plea. Resp. Ex. F at 101. Bossen asked the trial court to continue

   Petitioner’s sentencing hearing, so Bossen could review the pro se motion and

   determine whether to adopt it. Id. The trial court granted Bossen’s request, and

   after reviewing the contents of the pro se motion that included allegations that

   Bossen failed to adequately engage in pretrial discovery, Bossen determined

   that the motion should be filed with the trial court and moved to withdraw as


                                           3
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 4 of 12 PageID 712




   counsel. Id. at 101-02. The trial court granted Bossen’s request to withdraw and

   appointed Adair Rommel, Esquire, to represent Petitioner. Williams, No. 16-

   2008-CF-18083; Resp. Ex. F at 125. After her appointment, Rommel declined to

   adopt the pro se motion to withdraw plea. Id. at 129. Then, on December 14,

   2011, the trial court sentenced Petitioner to a twenty-five-year minimum

   mandatory term of incarceration as to each count and ordered that the

   sentences run concurrently. Resp. Ex. C. Petitioner did not seek a direct appeal,

   and thus his judgment and sentences became final upon the expiration of the

   time to file a notice of appeal, Friday, January 13, 2012. See Fla. R. App. P.

   9.140(b)(3). Petitioner’s AEDPA one-year statute of limitations would have

   commenced the next day, January 14, 2012. However, on December 22, 2011,

   before Petitioner’s judgment and sentences became final, Rommel, on behalf of

   Petitioner filed with the trial court a motion under Florida Rule of Criminal

   Procedure 3.850. Resp. Ex. F at 1. Petitioner’s Rule 3.850 motion tolled the

   commencement of his one-year period.

         Rommel then moved to withdraw as counsel for Petitioner, and the trial

   court appointed Jonathan Sacks, Esquire, as postconviction counsel. See

   Williams, No. 16-2008-CF-18083. Following an evidentiary hearing, the trial

   court denied Petitioner’s Rule 3.850 motion on July 24, 2012. Resp. Ex. F at 63.

   Petitioner appealed, and on July 24, 2014, the First District Court of Appeal per

   curiam affirmed the trial court’s denial without a written opinion. Resp. Ex. J.

                                          4
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 5 of 12 PageID 713




   The First DCA issued its mandate on August 19, 2014. Id. Petitioner’s one-year

   limitations period, which remained tolled until the First DCA’s mandate, began

   to run the next day, August 20, 2014.

         On June 26, 2015,3 310 days into Petitioner’s statute of limitations,

   Rachael Bushey, Esquire, on behalf of Petitioner, filed with the trial court a

   “Successive Motion for Post Conviction Relief” under Rule 3.850. Resp. Ex. K at

   3-20. However, on September 7, 2017, the trial court dismissed Petitioner’s

   successive Rule 3.850 as untimely filed. Id. at 32-35. The trial court also found

   Petitioner’s motion “procedurally barred as successive and constitute[d] an

   abuse of process.” Id. at 35. Petitioner appealed and the First DCA affirmed the

   trial court’s dismissal, issuing its mandate on April 12, 2018. Resp. Ex. O.

   Because the state court dismissed Petitioner’s successive Rule 3.850 as

   untimely and procedurally barred, it was not a “properly filed” pleading that

   statutorily tolled his one-year limitations period. See Pace v. DiGuglielmo, 544

   U.S. 408, 414 (2005) (holding that a state postconviction motion rejected by the

   state court as untimely filed is not “properly filed” for purposes of § 2244(d)(2));

   Cardona v. Sec’y Dept. of Corr., No. 8:13-cv-2119-T-33MAP, 2015 WL 1880765,

   *2 (M.D. Fla. Apr. 24, 2015). As such, between August 20, 2014, and August 20,



         3 Respondents erroneously state that Petitioner filed his successive Rule 3.850
   motion on July 1, 2015. Resp. at 7. However, for purposes of this Order, the Court finds
   that Petitioner filed his successive Rule 3.850 motion on the date adhered to the prison
   stamp, which is June 26, 2015.

                                              5
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 6 of 12 PageID 714




   2015, Petitioner did not have any properly filed motions that tolled his one-year

   limitations period, and therefore his one year expired on Thursday, August 20,

   2015. Accordingly, the Court finds that the Petition, filed on July 10, 2018, is

   untimely filed.4

         Because the Petition is untimely, to proceed, Petitioner must show he is

   entitled to equitable tolling. “When a prisoner files for habeas corpus relief

   outside the one-year limitations period, a district court may still entertain the

   petition if the petitioner establishes that he is entitled to equitable tolling.”

   Damren v. Florida, 776 F.3d 816, 821 (11th Cir. 2015). The United States

   Supreme Court established a two-prong test for equitable tolling of the one-year

   limitations period, stating that a petitioner “must show (1) that he has been

   pursuing his rights diligently, and (2) that some extraordinary circumstances

   stood in his way and prevented timely filing.” Lawrence v. Florida, 549 U.S.

   327, 336 (2007); see also Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)

   (noting the Eleventh Circuit “held that an inmate bears a strong burden to show

   specific facts to support his claim of extraordinary circumstances and due

   diligence.” (citation omitted)).




         4 Likewise, even assuming Petitioner’s successive Rule 3.850 motion tolled his
   one-year period until the First DCA issued its April 12, 2018, mandate, his one year
   would have resumed April 13, 2018, and expired 55 days later on June 7, 2018, and
   the Petition would still be untimely filed.

                                            6
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 7 of 12 PageID 715




         In his Reply, Petitioner argues that the Court should consider the merits

   of his Petition “because he can show cause and actual prejudice from the

   default.” Doc. 13 at 2. To support that claim, Petitioner relies on the “cause and

   prejudice” standard set forth in Coleman v. Thompson, 501 U.S. 722 (1991), to

   argue that the Court should overlook the state court’s finding that his

   successive Rule 3.850 motion was untimely. Doc. 13 at 2-4. Petitioner’s reliance

   on Coleman is misplaced. The “cause and prejudice” standard Petitioner

   references applies to the issue of exhaustion and cause to excuse a procedural

   default premised on a state court’s independent and adequate state procedural

   rule. See Coleman, 501 U.S. at 750. This “cause and prejudice” standard does

   not pertain to the timeliness of a federal habeas petition. As a result, to the

   extent that Petitioner relies on procedural default case law to excuse the

   untimely filing of this action, such authority is inapplicable. See White v.

   Martel, 601 F.3d 882, 884 (9th Cir. 2010) (finding petitioner’s reliance on

   procedural default principles, attacking the adequacy of a state’s independent

   procedural bar, was irrelevant to timeliness analysis); see also Lambrix v. Sec’y,

   Fla. Dept. of Corr., 756 F.3d 1246, 1249 (11th Cir. 2014) (holding “cause and

   prejudice” standard of Martinez5 only applies to procedural default analysis and




         5   Martinez v. Ryan, 132 S. Ct. 1309 (2012).


                                              7
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 8 of 12 PageID 716




   has no application to the operation or tolling of the § 2244(d) statute of

   limitations for filing a § 2254 petition).

         Petitioner also appears to argue that he is entitled to equitable tolling

   because his attorney at sentencing, Rommel, should have moved to withdraw

   Petitioner’s plea under Florida Rule of Criminal Procedure 3.170(l) within

   thirty days of Petitioner’s sentencing instead of filing a Rule 3.850 motion. Doc.

   13 at 4. Notably, Petitioner asserts that had counsel filed a motion under Rule

   3.170(l), any appeal taken after would have been a direct appeal of his judgment

   and sentences. Id. To that end, he asserts that his judgment and sentences

   would have become final ninety days after the First DCA issued its July 24,

   2014, opinion, and so his AEDPA statute of limitations would begin to run on

   October 22, 2014. Id. at 6-7. He then contends that the trial court would not

   have dismissed his second Rule 3.850 motion as untimely, and thus that motion

   would have been considered “properly filed” to toll his one-year limitations

   period. Id. at 7.

         Petitioner’s logic is flawed. Petitioner is correct that if his attorney had

   filed a Rule 3.170(l) motion rather than a Rule 3.850 motion, the appeal

   Petitioner filed following the trial court’s denial would be a direct appeal of his

   judgment and sentences. But he assumes that had counsel pursued that course,

   the First DCA would have per curiam affirmed his judgment and sentences

   without a written opinion on the exact date it affirmed the trial court’s denial

                                                8
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 9 of 12 PageID 717




   of the initial Rule 3.850 motion. Petitioner cannot rely on such hypotheticals to

   overcome the AEDPA time bar. Petitioner’s claim that a Rule 3.170(l) motion

   and subsequent direct appeal would have resulted in a more favorable

   calculation of his one-year period does not amount to the type of extraordinary

   cicrumstance entitling him to equitable tolling.

         Further, and likely of more import, “attorney negligence, even gross or

   egregious negligence, does not by itself qualify as an ‘extraordinary

   circumstance’ for purposes of equitable tolling; either abandonment of the

   attorney-client relationship, . . . or some other professional misconduct or some

   other extraordinary circumstance is required.” Clemons v. Comm’r, Ala. Dep’t

   of Corr., 967 F.3d 1231, 1242 (11th Cir. 2020) (quoting Cadet v. Fla. Dep’t of

   Corr., 853 F.3d 1216, 1227 (11th Cir. 2017)). At the evidentiary hearing on

   Petitioner’s initial Rule 3.850 motion, the trial court asked Rommel about her

   decision to withdraw Petitioner’s pro se motion to withdraw plea pending at the

   time of her appointment. Resp. Ex. F at 125-28.

               THE COURT: What happened to the motion to . . . set
               aside [plea]?

               [ROMMEL]: You Honor, I met with Mr. Williams. I
               went over the evidence as I believed it to be at the time
               and just had a conversation with him as to whether or
               not it would be in his interest at that point to go forward
               with the plea. And the decision was, based on the
               evidence at the time, that it was in his best interest to
               go forward with the plea.



                                           9
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 10 of 12 PageID 718




                THE COURT: And so did you . . . after discussing it
                with him and him after discussing with you, withdraw
                the motion to set aside the plea?

                [ROMMEL]: Yes, sir.

    Id. at 128-29. Rommel also explained that when she realized that the victim’s

    testimony at sentencing contradicted his prior deposition testimony, she

    considered moving to withdraw Petitioner’s plea after the sentencing hearing.

    Id. at 129. She testified to the following:

                [ROMMEL]: I was familiar with the law on recantation
                and I was aware that there are several factors that
                actually make for a viable claim. I wanted to research
                that before I advised [the judge that Petitioner wished
                to withdraw his plea].

                       In addition, before I would ever advise a client to
                withdraw his plea I would want to have a lengthy
                discussion about the consequences. He would have been
                opening himself up again to an exposure that he needed
                to be aware of, the potential of going to trial.

                THE COURT: What was that exposure?

                [ROMMEL]: Your Honor, it was actually attempted
                second degree murder . . . . It started with a 25 year
                min man. It would have gone up to life, however, I
                believe he was a juvenile at the time, so technically he
                couldn’t have gotten life under the new case law, but he
                could [get] anywhere up to life.

                       It was something that I would have – I would not
                have felt comfortable if I had continued with that
                without a conversation with him, which is what I did. I
                went to the jail afterwards. And after I researched the
                issue and – also, I wanted to have the opportunity to
                talk to [the victim] . . . .

                                             10
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 11 of 12 PageID 719




    Id. at 129-30.

          The facts here do not show that Petitioner’s attorney abandoned him

    under circumstances justifying Petitioner’s delay in pursuing his federal habeas

    remedies. Rather, the record evidence shows that Petitioner’s counsel

    considered filing a Rule 3.170(l) motion but based on her research and

    experience, she decided that it would not have been in Petitioner’s best interest.

    Counsel’s conduct does not support equitable tolling. Nor does Petitioner assert

    actual innocence as a gateway to avoid enforcement of the one-year limitations

    period. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). Thus, this action

    is due to be dismissed.

          Accordingly, it is

          ORDERED AND ADJUDGED:

          1.     The Petition (Doc. 1) and this case are DISMISSED with

    prejudice.

          2.     The Clerk of Court shall enter judgment accordingly, terminate

    any pending motions, and close this case.

          3.     If Petitioner appeals this Order, the Court denies a certificate of

    appealability. Because the Court has determined that a certificate of

    appealability is not warranted, the Clerk shall terminate from the pending




                                           11
Case 3:18-cv-00859-TJC-JBT Document 15 Filed 08/02/21 Page 12 of 12 PageID 720




    motions report any motion to proceed on appeal as a pauper that may be filed

    in this case. Such termination shall serve as a denial of the motion.6

            DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

    August, 2021.




    Jax-7

    C:      Timothy Williams, #J41879
            counsel of record




            6The Court should issue a certificate of appealability only if Petitioner makes
    “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
    To make this substantial showing, Petitioner “must demonstrate that reasonable
    jurists would find the district court’s assessment of the constitutional claims debatable
    or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,
    529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to deserve
    encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)
    (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of
    the record as a whole, the Court will deny a certificate of appealability.

                                               12
